*216Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Chase Carmen Hunter appeals the district court’s order denying her motion to appoint counsel. Our review of the record reveals that we previously considered Hunter’s arguments and affirmed the district court’s order. Hunter v. Higgs, 479 Fed.Appx. 470 (4th Cir.2012) (No. 12-1971). Accordingly, we deny leave to proceed in forma pauperis and dismiss this appeal as duplicative. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.